    Case: 1:18-cv-05612 Document #: 113 Filed: 07/06/21 Page 1 of 3 PageID #:511




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 ISAIAH I. BRADY,                                     )
                                                      )
         Plaintiff,                                   )
                                                      )    No. 1:18-cv-05612
         v.                                           )
                                                      )    Judge: Franklin U. Valderrama
 WEXFORD HEALTH SOURCES, INC.,                        )
 GHALIAH OBAISI, as Independent Executor of           )    Magistrate Judge: Heather K. McShain
 the Estate of Saleh Obaisi, JANE DOE “NURSE          )
 LYDIA,” UNKNOWN HEALTH CARE UNIT                     )
 ADMINISTRATOR,           and    JOHN    DOE          )
 CORRECTIONAL OFFICER,                                )
                                                      )
         Defendants.


                  MOTION TO WITHDRAW AS COUNSEL OF RECORD

       Counsel, Terrence J. Truax, respectfully moves this Court for entry of an order allowing

him, along with this colleagues, Maria C. González and Michael DeMar, to withdraw as counsel

of record on behalf of Plaintiff, Isaiah I. Brady (“Mr. Brady”), and to extend the current

discovery deadlines for a reasonable period following the Court’s decision on this motion to

permit Mr. Brady to complete any outstanding discovery. In support of this Motion, Mr. Truax

respectfully states as follows:

       1.      On February 11, 2020, the Court (Hon. John J. Tharp) appointed me to serve as

counsel for plaintiff Isaiah Brady in this action following the appointment and withdrawal of three

other appointed counsel. (Dkt. 63.) Shortly after learning of the appointment in Spring of 2020

and then communicating with Judge Tharp’s courtroom deputy, I filed my appearance on May 28,

2020. (Dkt. 71.) Promptly, thereafter I communicated with Mr. Brady about the appointment and

status of the matter.
   Case: 1:18-cv-05612 Document #: 113 Filed: 07/06/21 Page 2 of 3 PageID #:512




        2.    Following my appointment and initial communications with Mr. Brady, I secured

assistance from two junior colleagues to assist me with the representation of Mr. Brady, first

Michael DeMar, and later Maria del Carmen González. Mr. DeMar filed his appearance on

September 11, 2020 (Dkt. 85.) Ms. González later filed her appearance on April 1, 2021. (Dkt.

104.)

        3.    Since my appearance on May 28, 2020, and the later appearances of Mr. DeMar

and Ms. González, my colleagues and I have worked extensively to represent Mr. Brady in the

prosecution of his claims against defendant Wexford Health Resources (“Wexford”), the Estate of

Dr. Saleh Obaisi and others. Although Mr. Brady remains in custody at Menard Correctional

Center, we have worked hard to keep Mr. Brady advised of the prosecution of the case both through

multiple telephone calls and correspondence. Our work, partially but not fully reflected by the

public docket in this matter, has included investigating Mr. Brady’s claims and then preparing an

amended complaint; conducting a review of various documents that had been collected by prior

appointed counsel; serving additional document requests and other written discovery requests upon

Wexford; issuing subpoenas to certain third parties for relevant documents and then reviewing

documents produced in response to those subpoenas; conferring with consulting and potential

testifying medical experts; developing a plan for completing deposition discovery; preparing Mr.

Brady for his deposition and then defending his deposition; and taking the deposition of two

witnesses, specifically current and former Wexford employees.

        4.    Discovery is not yet complete in the matter. Mr. Brady has issued notices of

deposition for both a Rule 30(b)(6) witness from Wexford and one other fact witnesses.

        5.    Notwithstanding the discovery that remains outstanding, an irreconcilable dispute

over litigation strategy arose during a communication with Mr. Brady on June 15, 2021, that was




                                              -2-
   Case: 1:18-cv-05612 Document #: 113 Filed: 07/06/21 Page 3 of 3 PageID #:513




reaffirmed following additional communications up to and including July 1, 2021.             That

irreconcilable dispute gives rise to this motion to withdraw as counsel of record pursuant to L.R.

83.38(3).

       6.      Pursuant to the Illinois Code of Professional Responsibility Rule 1.16, an attorney

may withdraw from representation of a client under various circumstances, which are present here,

but, for professional reasons, I am not able to elaborate upon those reasons in this Motion. But,

given the substantial disagreement in how to move forward with this matter, I no longer feel able,

nor do my colleagues, to continue representing Mr. Brady.

       For all foregoing reasons, I request this Court to enter an Order allowing me, along with

my colleagues, Mr. DeMar and Ms. González, to withdraw as counsel of record for Brady.

Additionally, on behalf of Mr. Brady, I request the Court to extend the current discovery

deadlines for a reasonable period of time following the Court’s decision on this motion to

withdrawal to permit Mr. Brady additional time to complete any outstanding discovery.


 Dated: July 6, 2021

                                                   /s/ Terrence J. Truax
                                                   Terrence J. Truax
                                                   Michael J. DeMar
                                                   Maria del Carmen González
                                                   JENNER & BLOCK LLP
                                                   353 N. Clark Street
                                                   Chicago, Illinois 60654
                                                   Telephone: 312 923-2738
                                                   Facsimile: 312 840-7738
                                                   TTruax@jenner.com
                                                   MDeMar@jenner.com
                                                   MGonzalez@jenner.com
                                                   Attorney(s) for Isaiah I. Brady




                                              -3-
